Title: From George Washington to the Officer Commanding at Raritan, New Jersey, 13 March 1777
From: Washington, George
To: Officer Commanding at Raritan, New Jersey



Sir
Head Quarters, Morris Town March 13th 1777

I discover from a general return made to me, of the number and state of the Troops at Rariton by Brigadier General Dickinson, that the proportion of officers, vastly exceeds the number of Men at your post; whereby the Public is burdened with the unnecessary expence of useless Officers—I by no means condemn the good spirit that urges these Gentlemen to take the Field, but cannot help observing that they may be more usefull by going into the Country, and bringing out such a

farther number of Men as would amount to their respective commands. In future I desire that no more officers may be retain’d, than are necessary to command the Men & that without Loss of time—You regulate the Number of Officers now with you—the supernumerary ones must not expect pay after this day. I am Your most hum. Servt
